Order
PER CURIAM.
Darnell J. Love appeals the judgment of his conviction, after a jury trial in the Circuit Court of Boone County, of robbery in the first degree, § 569.020. As a result of his conviction, the appellant was sentenced, as a prior and persistent offender, § 558.016, to sixteen years in the Missouri Department of Corrections.
The appellant raises one point on appeal. He claims that the trial court plainly erred in overruling his pre-trial motion to suppress and admitting at trial, over his objection, certain items seized by the police in the investigation of his case and testimony regarding a show-up identification of the appellant, after his arrest, because the admission of such evidence was illegal under the Fourth Amendment of the U.S. Constitution and subject to exclusion under the “Exclusionary Rule.”
We affirm, pursuant to Rule 30.25(b).